DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/20/2022 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, a method of injection molding a part, Claims 1-8, in the reply filed on 05/03/2022 is acknowledged. Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claims 1-8 are objected to because of the following informalities: 
Applicant has been advised to replace “short” in line 16 of claim 1 with – shot --.
Applicant has been advised to replace “A method” in line 1 in each of claims 2-8 with – The method --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neerincx et al. (US 2017/0266859).

With respect to claim 1, Neerincx teaches a method of injection molding a part (“method for fabricating a block 2”) using an injection molding machine (“using the system 50”) including a mold having a first side (“the front mold section 80”) and a second side (“the rear insert 56 of the rear mold section 52”) (Pa [0031]), the method comprising the steps of:
positioning the first side and the second side at a first distance from one another to provide a first shot space (“The rear insert 56 can be positioned by the rear insert positioning mechanism 58 at a first position corresponding to a first layer 4 of the block 2”, Pa [0031] and Fig. 2B);
injecting a first shot of thermoplastic material via a nozzle through the first side into the first shot space (“a molten material 88 (e.g., a molten polymer) can be injected into the mold cavity 54 through the material conduit 86”, Pa [0032] and Fig. 2C; and Neerincx teaches exemplary materials which can be used in the method in Pa [0012] and they are thermoplastic polymers.);
allowing the first shot of thermoplastic material to cool and harden into a transitional part (“it can be allowed to solidify to form a first molded layer 4A of the block 2”, Pa [0033]; one would appreciate that the thermoplastic polymers would inherently be solidified by cooling. And “form the block 2 as a plurality of layers 4 that can each be deposited sequentially and individually and allowed to cool to form the overall block 2.”, Pa [0015]);
moving the second side and the transitional part away from the first side to provide a second shot space comprising space between the transitional part and the first side (“the upward movement of the wedge 60 can cause the rear insert 56 to move rearward (e.g., to the left in FIG. 2C) so that the rear insert 56 is positioned in a second position corresponding to a second layer 4 of the block 2.”, Pa [0033] and Figs. 2D-2E);
injecting a second shot of thermoplastic material via the nozzle into the second shot space such that the second shot of thermoplastic material merges with the transitional part (“Additional molten material 90 can be injected into the space within the mold cavity 54 through the material conduit 86”, Pa [0034] and Fig. 2F; and “The second molded layer 4B will be mechanically bonded to the first molded layer 4A, e.g., because the layers 4A, 4B were molded together within the same mold cavity 54 with the molten material 90 being allowed to set while it is in contact with the first layer 4A.”, Pa [0035]); and
allowing the second shot of thermoplastic material to cool and harden into a final part (“The additional molten material 90 can be allowed to set within the mold cavity 54 to form a second molded layer 4B”, Pa [0035]; “form the block 2 as a plurality of layers 4 that can each be deposited sequentially and individually and allowed to cool to form the overall block 2.”, Pa [0015]).

With respect to claim 2, since in the method of Neerincx as applied to claim 1 a new cavity is formed in the side of the first side (“the front mold section 80”) while the second side (“the rear insert 56 of the rear mold section 52”) is moving with the previously-formed layer, the first side comprises a mold cavity, and the second side comprises a mold core.

With respect to claim 8, Neerincx as applied to claim 1 above further teaches the step of ejecting the final part (“The block 2 can be expulsed from the space of the mold cavity 54, for example by driving the wedge 60 with the driving piston 70 in order to push the rear insert 56 forward (e.g., to the right)”, Pa [0037] and Fig. 2I).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neerincx et al. (US 2017/0266859) as applied to claim 1 above.

With respect to claims 3-5, Neerincx as applied to claim 1 above does not specifically teach that the first shot space has a first shot space volume that is about 60-85 percent of a total volume of the first shot space and the second shot space, but further teaches that the thickness of a particular layer 4 can be any thickness desired (Pa [0018]) and the initial thickness of the mold cavity 54 can vary depending on the polymer or other material being used to form the block 2, for example based on solidifying properties including setting time, shrinkage, etc. (Pa [0031]). Thus, one would have found it obvious to select the optimum volume of the first shot space for the purpose of forming the final part having the desired first layer thickness. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 7, Neerincx as applied to claim 1 above does not specifically teach that the transitional part is allowed to cool and harden so as to produce sink marks on the transitional part, and wherein said step of injecting a second shot comprises injecting a second shot of thermoplastic material into the second shot space such that the second shot of thermoplastic material merges with the transitional part so as to even out and remove said sink marks. 
However, Neerincx further teaches that some molding materials that cool relatively quickly and shrink relatively rapidly when cooled can also have a relatively low ductility such that, as the molding material shrinks relatively rapidly, the material cannot resist the internal tension being created by the shrinking, which can lead to cracking and failure of the bock 2 (Pa [0044]), and in order to avoid or minimize the chances of cracking or block failure due to uneven temperature distribution or uneven block 2 shrinking, or both (Pa [0048]), after the block 2 has been formed (202), thermally conditioning the block 2 is performed before final cooling (Pa [0050]). Thus, one would have found it obvious to perform the thermal conditioning of the part in order to minimize the chances of cracking or block failure such that even if the transitional part produces sink marks, the injected second shot of thermoplastic material merging with the transitional part would even out and remove said sink marks due to the thermal conditioning.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neerincx et al. (US 2017/0266859) as applied to claim 1 above, and further in view of O’Connor (US 3,924,881).

With respect to claim 6, Neerincx as applied to claim 1 above does not specifically teach that the final part comprises a pipe flange.
O’Connor relates to plastic pipe fitting and teaches that the fitting of the present invention is one which can be economically manufactured by means of injection molding (Co 1 li 41-43), and especially gasket retaining element 18 (Fig. 2) is constructed of plastic and integrally molded by a conventional injection molding process (Co 4 li 35-37).
One would have found it obvious to modify the Neerincx’s mold with the teachings of O’Connor so as to form the gasket retaining element.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742